Order entered October 7, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-22-00616-CV

                ANDREW GAUTREAUX, ET AL., Appellants

                                      V.

                      DERRICK MAY, ET AL., Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-01503

                                   ORDER

      Before the Court is appellees’ October 5, 2022 unopposed second motion for

an extension of time to file their brief. We GRANT the motion and extend the

time to October 21, 2022. We caution appellees that further extension requests

will be disfavored.


                                           /s/   KEN MOLBERG
                                                 JUSTICE